DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 5 December 2019, 28 August 2020, 24 February 2021 and 23 June 2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS are being considered by this Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dornemann et al. [US 20200241908 A1] (hereinafter “Dornemann”).
	Independent Claims:
	Per claim 1, Dornemann teaches a backup manager (see Fig. 1C for storage manager 140) for providing backup services, comprising:
persistent storage (see paragraph [0142] for protected storage for database 146 on specialized database server and replication on remote site) for storing protection policies (see Fig. 1C, paragraphs [0115], [0204]-[0205] and [0208] for storage and scheduling policies stored in management database 146); and
a backup orchestrator (see Fig. 1C and paragraph [0096], software modules and applications of storage manager 140) programmed to:
generate a backup for a client (see Fig. 1C, clients 102) based on the protection policies (see paragraph [0115], lines 22-25, kicking off secondary copy operations based on storage/scheduling policies);
identify a portion of the backup that includes an allocation scheme (see paragraphs [0259]-[0260], stream header 172 is a portion of data stream 170 that includes an allocation scheme comprising the length of the stream payload 174 and other information related to the stream payload 174, such as whether the stream payload 174 is a start of a block of data);
extract system metadata from the backup using the allocation scheme (see paragraphs [0261-0262], Fig. 1F, 1G and 1H, metadata files 186/187 are generated to store non-SI data blocks as well as links to SI data blocks obtained 
generate an index for the backup using the system metadata (see paragraph [0261], an index stored in metadata index file 188/189 is generated based on data in the metadata file 186/187); and
store the backup and the index in backup storage (see Fig. 1E, backup copy 116 is stored in secondary storage subsystem 118, also see Fig. 1H and paragraph [0261], data structures 180 comprising metadata index file 188/189 is stored in secondary storage device 108).
	Per claim 9, the claim is the method claim corresponding to the backup manager claim 1 and is rejected on the same grounds mutatis mutandis.
	Per claim 15, the claim is the computer readable medium claim corresponding to the backup manager claim 1 and is rejected on the same grounds mutatis mutandis (see paragraph [0385] for software implementations).
	Dependent Claims:
	Per claim 2, Dornemann further teaches the backup orchestrator is further programmed to: obtain a request for data; search the backup for the data using the index to obtain a search result; and service the request using the search result (see paragraph [0082] for performing data search using secondary copies 116).
	Per claim 3, Dornemann further teaches servicing the request using the search result comprises: obtaining a portion of the backup based on the search result; and providing the portion of the backup to a requesting entity (see paragraph [0082], the searched data corresponds to the claimed portion of the backup).
Per claim 4, Dornemann further teaches the backup is a blocked based backup (see paragraph [0156] for block-level copy/backup operations).
	Per claim 5, Dornemann further teaches the block based backup comprises the allocation scheme, client data, and the system metadata stored in blocks of the block based backup (see paragraphs [0259-0261], the block based backup comprises stream header 172, SI data and/or non-SI data and metadata file 186/187).
	Per claim 6, Dornemann further teaches the index is generated without crawling the backup (see paragraph [0261], index is stored in metadata index file 188/189 without teaching of crawling).
	Per claim 7, Dornemann further teaches the index specifies offsets, from starts of respective blocks of the backup, to portions of the respective blocks of the backup that correspond to logical portions of client data of the client (see paragraphs [0138] and [0257] for payload including files and headers including offsets).
Per claim 8, Dornemann further teaches the logical portions of the client data are files (see paragraph [0138] for data objects being files/subdirectories, etc).
Per claims 10-14, the claims are the method claims respectively corresponding to the backup manager claims 2-6 and are rejected on the same grounds mutatis mutandis.
Per claims 16-20, the claims are the computer readable medium claims respectively corresponding to the backup manager claims 2-6 and are rejected on the same grounds mutatis mutandis.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

4 December 2021